SHEVIN, Judge.
We grant defendant’s petition for writ of habeas corpus asserting that appellate counsel was ineffective for failing to challenge the predicate offenses relied on by the state to sentence defendant as a violent career criminal. A review of the record reveals, and the state properly concedes, that defendant’s sentence is illegal as defendant does not qualify for sentencing as a violent career criminal pursuant to section 775.084(d), Florida Statutes (1999). We therefore vacate defendant’s sentence and remand for resentencing according to the laws in effect at the time defendant’s crime was committed.
Sentence vacated and cause remanded.